DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 21-29 in the reply filed on 18 August 2020 is acknowledged.  The traversal is on the ground(s) that there would not be a serious burden to search both groups.  This is not found persuasive because the particulars to search a method, namely the stepwise process and material undergoing change in shape or form, are not required when searching an article, which is limited by its structural features.
The requirement is still deemed proper and is therefore made FINAL.
Claims 30-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 18 August 2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, and 22-29 by virtue of their dependency, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The last three steps, beginning “forming”, “positioning”, and “mounting” are held as unclear because there is no particular forming method for the encapsulation, nor is there clarity on what is being encapsulated.  Furthermore, the relationship between the positioning step and mounting step is not clear and not presently related or tied together.  Therefore, it is unclear what the mention of a second molding apparatus has to do with the mounting step, if any, or if they are unrelated and the mounting step takes place independent of the second molding apparatus.  This discrepancy causes the scope of the claim to be unclear and the field of search of the claim to be difficult to ascertain.
Applicant mentions “the molding apparatus” in the third-to-last line of claim 21.  The examiner interprets that this is regarding the second molding apparatus, but clarification is needed to remedy indefiniteness.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent 10752184
U.S. Patent 5711907
U.S. Patent 5846463
U.S. Patent 6786007
U.S. Patent 8328975
U.S. Patent 4858988
U.S. Patent 5443673

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA HUSON whose telephone number is (571)272-1198.  The examiner can normally be reached on M-F 830a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MONICA ANNE HUSON
Primary Examiner
Art Unit 1742



/MONICA A HUSON/Primary Examiner, Art Unit 1742